Title: From Benjamin Walker to Walter Stewart, 16 August 1782
From: Walker, Benjamin
To: Stewart, Walter


                  
                     Sir
                     Head Qrs 16 Aug. 1782
                     
                  
                  I am directed by the Commander in Chief to acknowledge the recit of your Letter of the 12th.
                  It is but very lately that a pointed order was issued directing the forges to be set at Work—the General is unacquainted why that order was disobeyed.
                  The General directs that no new Arms should be furnishd the Recruits whilst they can be supplied with repaird ones.
                  The reason why the Order relative to the belts was not issued was because on further inquiry it was found that there was not a Sufficiency for the purpose.  I am &c.
                  
                     B.W.
                  
               